Title: To Benjamin Franklin from Henton Brown, 28 November 1761
From: Brown, Henton
To: Franklin, Benjamin


          
            I.N.B. Franklin Esqr.
            Esteemed Friend
            London the 28th. Novr 1761.
          
          I did not fully speak to the Proposition respecting the £3000. as I had not any discourse with my Son respecting it in which affairs we always consult and act in concert. We have now considered the proposition maturely and think it of that nature that when thou comes to reconsider it in all its parts must appear a Thing not eligible for us. First because it may put us on any emergencies into the same condition thou art with respect to the sale of Stocks. Secondly the locking up so large a Sum for so long a time will manifestly be a great loss to us as by the lowness of Stocks and the purchase of Navy bills gives so great an advantage over common Interest. 3dly. in case of any prospect of a peace the money would be out of our power and we should lose the advantage of the rise of Stocks. 4thly. the nature of this business subjects us to unforeseen fluctuations and by which we are liable to sudden and peremptory calls arising from contingent circumstances together with our engagement and the great demands there will be for the new Loan renders such a dependance on our part not suitable, but that no disappointment may happen when the bills shall become due we will advance the £3000—to give opportunity to provide the money from private hands on condition that we shall be at full liberty to dispose of the Stock transferred to us when we shall think proper. I am for self and Son thy Obliged Friend
          
            Henton Brown
            The Broker has sold £1400 more since writing the above 82⅝
          
         
          Endorsed: Novr 28th 1761 Copy of Henton Brown (Banker) Letter, relating to the Bills—recd Febry 13th. 1762. under Cover from Benja. Franklin
        